Citation Nr: 0100100	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-19 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia




THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from June 1980 to June 1984, 
and from December 1984 to October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, denied service connection for 
psychiatric disability.  


REMAND

The veteran contends that he has a psychiatric disorder, 
claimed as depression, as a result of his service in the 
Navy.  

Received by the Board in January 2000 was a VA mental health 
clinic treatment record, showing that the veteran was 
diagnosed with PTSD and a depressive in January 2000.  Since 
this new evidence has not yet been considered by the RO, and 
the veteran has not expressly waived RO consideration of this 
new evidence, it must be returned to the RO for initial 
consideration and preparation of a supplemental statement of 
the case.  38 C.F.R. § 20.1304(c).  Moreover, considering the 
diagnosis of PTSD together with previous arguments advanced 
by the veteran concerning the presence of stressful 
experiences during his military service, it appears that the 
issue of service connection for PTSD must now be addressed as 
an issue which is inextricably intertwined with the certified 
issue of service connection for psychiatric disability.

Service medical records show that on a Report of Medical 
History dated in December 1983 the veteran responded "yes" 
to having "depression or excessive worry".  He reported a 
history of depression in the past, and had been put on 
medication, but was off it now and was not clinically 
depressed.  On a Report of Medical History dated in June 1995 
he responded "yes" to having "nervous trouble of any sort" 
and when "in high stress situations".  On a Report of 
Medical History prepared in conjunction with his retirement 
examination in October 1997, the veteran responded "yes" to 
having "nervous trouble of any sort" when he was in high 
stress situations.  He also reported having panic attacks in 
high stress situations, which was found to be "not 
considered disabling".  

On VA mental disorders examination in December 1997, it was 
noted that the veteran had no psychiatric diagnosis.  
Subsequently, he was treated at the Hampton VAMC, and in 
November 1998 the veteran reported that he was "still 
depressed" and "stuff [was] catching up with [him] from the 
military" and he was grieving the loss of his grandmother in 
1996.  He reported having depression for years which had 
never been diagnosed, and the assessment included depression.  
In December 1998 he reported feeling depressed since 1982 
when he reportedly saw a plane crash and engine room 
explosions on a ship.  The diagnosis was rule out PTSD, 
dysthymia, adjustment disorder, major depressive disorder, 
and rule out panic disorder without agoraphobia.  
Additionally, in the January 2000 VA treatment record cited 
above, the diagnosis was PTSD, based on the veteran's 
reported inservice experiences.  Thus, it appears that the 
veteran has been diagnosed with current psychiatric 
disabilities - PTSD and depression - which he claims are 
related to events that occurred during his service in the 
Navy.  The veteran should be scheduled for a VA psychiatric 
examination to clarify his psychiatric diagnosis, and for an 
opinion as to whether any psychiatric is related to his 
service. 

In his substantive appeal (VA Form 9) received in September 
1999, the veteran claimed that upon discharge from the Navy 
he "voluntarily reported" to the Hampton VA Medical Center 
(VAMC) for "post-military diagnosis and treatment".  
Although there are several VA examinations and treatment 
records from the Hampton VAMC of record, it is unclear as to 
whether there may be additional records.  As VA treatment 
records are considered to be constructively of record, and 
may be relevant to the instant claim, the RO should obtain 
complete VA treatment records.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran provide the names and addresses 
of all medical care providers who may 
have treated him for a psychiatric 
disorder, including depression and PTSD, 
since his discharge from service in 
October 1997.  After securing the 
necessary release(s), the RO should 
obtain these records.  This should 
specifically include complete treatment 
records from the Hampton VAMC.

2.  Thereafter, the RO should have the 
veteran undergo a VA psychiatric 
examination in order to ascertain the 
nature and probable etiology of any 
psychiatric disorder(s), to include PTSD 
and depression.  The claims folder should 
be provided to and reviewed by the 
examiner prior to the examination so that 
the pertinent aspects of the veteran's 
military and medical history may be 
reviewed.  The examiner should state for 
the record whether it is at least as 
likely as not that the veteran's 
psychiatric disorder is related to his 
service.  Such tests as the examiner 
deems necessary should be performed, to 
include psychological testing.  The 
clinical findings and reasons upon which 
any opinion is based should be clearly 
set forth.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  Following the completion of all 
development, the RO should review the 
veteran's claim for service connection for 
psychiatric disability other than PTSD 
based on all of the evidence of record.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative, should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

5.  The RO should also consider the issue 
of service connection for PTSD after 
determining that all proper evidentiary 
development and notice procedures have 
been accomplished.  If the claim for 
service connection for PTSD is denied, the 
veteran should be notified of the adverse 
determination and his rights to appeal 
that determination.  If a notice of 
disagreement with the decision is timely 
submitted, the veteran should be provided 
with a statement of the case along with 
notice as to what is necessary to perfect 
an appeal.  If, and only if, the veteran 
perfects an appeal of the issue of service 
connection for PTSD, that issue should be 
certified to the Board for appellate 
consideration. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


